Per Curiam
: Our conclusion is that Ralph W. Emerson, Donald P. Ross and Charles D. Abbott have the clear legal right to hold and exercise the offices of members of the State Highway Department, pursuant to the provisions of Chapter 173, Volume 42, Latos of Delaware. The same conclusion was reached by the Court Below, and all of the issues involved in the case were so thoroughly considered in the opinion filed by that Court that it seems unnecessary to add anything to what has already been said.
The judgment of the Court Below is, therefore, affirmed.